Citation Nr: 0922353	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1969 and from November 1969 to February 1971.  He died in 
January 2004.  The appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a November 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in March 2009.  A copy of the transcript of that 
hearing is of record.  Additional evidence received at the 
hearing was accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (c) (2008); see also Disabled American 
Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

The appellant seeks to establish service connection for the 
cause of the Veteran's death due to lung cancer, based on 
herbicide exposure and/or asbestos-related exposure during 
service.  In the alternative, she asserts that his death could 
have been prevented if his lung cancer had been diagnosed by VA 
personnel at an earlier date.  She argues that VA was 
negligent.  

Regarding the appellant's claim as to Agent Orange exposure and 
VA negligence, it is noted the record includes much development 
in an attempt to show that the Veteran had service on the land 
mass of the Republic of Vietnam, to no avail.  Moreover, there 
is a VA Board certified opinion from a pulmonary specialist 
regarding the appellant's claim as to VA negligence.  However, 
it is believed that additional development is necessary 
regarding her claim as to the Veteran's death from lung cancer 
and his alleged asbestos exposure.  

Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance, nor has the Secretary promulgated 
any regulations in regard to such claims.  Moreover, applicable 
criteria provide no presumption of service connection for 
asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 
141, 145 (1999) (holding that M21-1 does not create a 
presumption of exposure to asbestos solely from shipboard 
service).  However, VA has issued a circular on asbestos-
related disease. DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular) provides guidance for 
considering compensation claims based on exposure to asbestos.  
The information and instructions from the DVB Circular have 
been included in a VA adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21.  The Board notes that the 
aforementioned provisions of M21-1 have been rescinded and 
reissued, as amended, in a manual rewrite (MR) in 2005 and 
2006.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease.  M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the nature 
of some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers 
may also produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21-
1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b.

The Veteran's service personnel records (SPRs) reflect that he 
served on several ships, to include the USS Ft. Snelling and 
the USS St. Louis.  The appellant alleges that he was exposed 
to asbestos while on board.  The Veteran's SPRs do not 
specifically demonstrate that he was exposed to asbestos as 
part of his duties.  

The essential question in this case is whether the Veteran's 
lung cancer, first shown over 30 years after service discharge, 
was related to alleged asbestos exposure in service.  This is a 
medical question which must be addressed by medical personnel.  
Espiritu v. Derwinksi, 2 Vet. App. 492 (1992).

It is noted that the medical records in the claims file reflect 
that the Veteran was a smoker for approximately 40 years.  It 
is pointed out that smoking commonly known to often be 
associated with lung cancer.  However, at the recent hearing, 
the asserted that it was her understanding that smoking just 
exacerbated the lung condition in those exposed to asbestos.  

The Board notes that medical opinion has not been acquired 
regarding alleged inservice asbestos exposure and the ultimate 
development of lung cancer.  VA's duty to assist the appellant 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature, etiology and extend of the 
Veteran's disabilities.  The Board finds that there is a 
further VA duty to assist the appellant in developing evidence 
pertinent to her claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); Green v. Derwinksi, 1 Vet. App. 121 (1991).  The 
Board is of the view that a medical opinion should be obtained 
on remand.  38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Initially, the RO/AMC should determine 
whether the Veteran's service records 
demonstrate evidence of asbestos exposure 
during service, including requesting 
determination from the U.S. Navy.

2. The RO/AMC should also develop whether 
there was pre-service or post-service 
occupational or other asbestos exposure.  

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO/AMC 
should make arrangements for the Veteran's 
claims file to be reviewed by a pulmonary 
specialist.  Following a thorough 
evaluation, the examiner should provide an 
opinion as to whether the Veteran's terminal 
lung cancer, is at least as likely as not 
(50 percent probability or greater) related 
to his service and any possibly asbestos 
exposure therein.  In making this 
determination, please comment on the 
significance, if any, of the Veteran's 40 
years history of smoking 1 to 11/2 packs of 
cigarettes per day as it pertains to his 
lung cancer.  The claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the scheduled examination, 
and the examiner should acknowledge such 
review in the examination report.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review this claim.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), which should contain notice 
of all relevant actions taken on the claim.  
An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




